c
.




i




                                       The Attorney        General of Texas
                                                      February 11, 1986
    JIM MATTOX
    Attorney General


    Supreme Court Building             Honorable Ray Farabee                Opinion No. ~~-4.25
    P. 0. BOX 12546                    chairman
    Austin. TX. 76711. 2548            State Affairs Committee              Re:   Whether a county may agree
    512/475-2501                       Texas State Senate                   to be a payor of last resort for
    Telex 9101674-1367
    Telecopier   512/475-0266
                                       P. 0. Box 12068, Capitol Station     medical services rendered to an
                                       Austin, Texas   7Wll                 indigent child who resides out-
                                                                            side the hospital district
    714 Jackson. Suite 700
    Dallas, TX. 75202-4506             Dear Senator Farabee:
    214i742.6944

                                             You have rc:questedour opinion regarding the authority  of the
    4624 Alberta     Ave., Suite 160   Montague County Commissioners Court to pay for medical services
    El Paso, TX. 799052793             rendered to an indigent who is a county resident, but who does not
    915/533-3464                       reside within an area served by a public hospital or a hospital
                                       district. The in&lgent in this case is an eight-year-old girl who is
        1001 Texas. Suite 700
                                       scheduled to undergo a liver transplant. The commissioners court is
        Houston, TX. 77W2~3111         willing'to pay al:1unpaid expenses up to a total of $25,000.
        7132235866
                                            Senate Bill No. 1, passed during the first called session of the
                                       Sixty-ninth Legis Lature, enacted the Indigent Realth Care & Treatment
        606 Broadway, Suite 312
        Lubbock. TX. 79401.3479
                                       Act, article 44Mf,       V.T.C.S., which provides the following, in
        6W747-5236                     pertinent part:

                                                   Sec. 2.02.    GENERAL PROVISIONS.     (a) Each
        4309 N. Tenth. Suite 6
                                                county shall provide haalth care assistance as
        McAllen. TX. 76501-1665
        512/682-4547                            prescribed by this title to each eligible resident
                                                of that county who does not reside within the area
                                                that a ,?ublichospital or hospital district has a
        200 Main Plaza, Suite 4W                legal obligation to serve.
        San Antonio, TX. 762052797
        5lZ2254191
                                                   (b) The county is the payor of last resort and
                                                shall pr,ovide assistance only if other adequate
        An Equal Opportunity/                   public or private sources of payment are not
        Affirmative Action Employer             availab:.r:.

                                       Acts 1985, 69th I>eg., 1st C.S., ch. 1, 92.02, at 8.    Section 15 of
                                       Senate Bill No. 1 provides that

                                                [Slecticns 1 and 2 . . . take effect September 1,
                                                1985, b>lt a county, public hospital, or hospital
                                                district is not required to provide health care
                                                assistance as prescribed . . . until September 1,
                                                1986. . . . Health care assistance provided


                                                               p. 1948
                                                                         .

Honorable day Farabee - Page 2 (JM-425)




         before September 1, 1986, is governed by the law
         and practice in effect at the time that the
         assistance is provided. (Emphasis added).

Id. 115(a), at 46. The absence of a present legal requirement to pay
dots not negate the existence of legal power or authority to do so.

     In Attorney General ClpinionMW-33 (1979). this office said that
Denton County was liable for its indigents' medical expenses which are
incurred at a joint city'-county hospital. The opinion relied on
section 11 of article 2351, V.T.C.S., which requires a county to
"[p]rovide for the support of paupers" who are "resideuts of their
county,I'and ou Monghon & !Sissonv. Van Zandt County, 3 Willson 240
(Tex. Ct. App. 1886), whi:h held that "support" as used in article
2351 means

          all that is necmsary to bodily health and cou-
          fort, and especis:Llydoes it include proper care,
          attention and treatment during sickness.

See also Attorney General Opinion H-703 (1975).

     Although there was a public hospital in Monghon & Sisson and in
Attorney General Opinion MI-33, neither opinion conditioned its answer
upon the existeuce of a Ilublic hospital, and we do not believe the
absence of a public hospital.is controlling in the situation you pose.
Moreover, section 7 of Senate Bill No. 1 repealed article 4438,
requiring commissioners to finance indigent health care "[IIf there is
a regular established pub:L:Lchospital in the county." Article 2351
makes no such distinction beetweenthe absence or presence of a public
hospital and, in any event, the legislature has manifested its intent
in Senate Bill No. 1 to abrogate any distinction based on whether a
person is a resident of an area served by a public hospital or a
hospital district. We conclude, therefore, that the Montague County
Commissioners Court is authorized to pay for medical services rendered
to an indigent who is a county resident but who does not reside within
an area served by a public hospital or a hospital district.

                             SUMMARY

             The Montague County Commissioners Court      is
          authorized to pa:,for medical services rendered to
          an indigent who is a county resident but who does
          not reside within an area served by a public
          hospital or a hospital district.




                                        JIM     MATTOX
                                        Attorney General of Texas



                              p. 1949
Honorable Ray Farabee - Pa:3o3 (JM-425)




JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney (General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Rick Gilpin
Assistant Attorney General




                              p.,l950